 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     ALFREDO SANCHEZ
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                  ******

11   UNITED STATES OF AMERICA,                              Case No.: 2:18-CR-00136-TLN
12                  Plaintiff,                              STIPULATION AND ORDER TO
13          v.                                              CONTINUE STATUS CONFERENCE

14
                                                            Date: May 30, 2019
15   ALFREDO SANCHEZ,                                       Time: 9:30 a.m.
                                                            Courtroom: 2
16                  Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          Plaintiff, United States of America, by and through its counsel of record, and
20   Defendant, by and through his counsel of record, hereby stipulate as follows:
21          1.      By previous order, this matter was set for a Status Conference on May 30, 2019,
22   at 9:30 a.m.
23          2.      By this stipulation, Defendant now moves to continue the Status Conference to
24   July 25, 2019, at 9:30 a.m.
25          3.      The parties agree and stipulate, and request that the Court find the following:
26                  a.      The Defendant’s attorney substituted into this case on March 18, 2019.
27                  b.      Additional time is needed to review the 104 pages of discovery and
28          review and research the plea offer that has been extended.


                                                            1
                                 STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                              CASE NO.: 2:18-CR-00136-TLN
 1                  c.     The government does not oppose a continuance.
 2                  d.     Based on the above-stated findings, the ends of justice served by
 3          continuing the case as requested outweigh the interest of the public and the defendant in
 4          a trial within the original date prescribed by the Speedy Trial Act.
 5                  e.     For the purpose of computing time under the Speedy Trial Act, 18
 6          U.S.C. § 3161, et seq., within which trial must commence, the time period of May 30,
 7          2019, to July 25, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§
 8          3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court at
 9          defendant’s request on the basis of the Court's finding that the ends of justice outweigh
10          the best interest of the public and the defendant in a speedy trial.
11          4.      Nothing in this stipulation and order shall preclude a finding that other
12   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
13   period within which a trial must commence.
14                                                           Respectfully submitted,
15   DATED:      May 24, 2019                          By: /s/Cameron Desmond
16                                                         CAMERON DESMOND
                                                           Assistant United States Attorney
17
18
19   DATED:      May 24, 2019                          By: /s/Anthony P. Capozzi
                                                           ANTHONY P. CAPOZZI
20                                                         Attorney for Defendant ALFREDO
                                                           SANCHEZ
21
22
23
24
25
26
27
28



                                                         2
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                           CASE NO.: 2:18-CR-00136-TLN
 1                                               ORDER
 2          For reasons set forth above, the continuance requested by the parties is granted for
 3   good cause and time is excluded under the Speedy Trial Act from May 30, 2019, to and
 4   including July 25, 2019, based upon the Court’s finding that the ends of justice outweigh the
 5   public’s and defendant’s interest in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
 6          IT IS ORDERED that the Status Conference currently scheduled for May 30, 2019, at
 7   9:30 a.m. is continued to July 25, 2019, at 9:30 a.m.
 8          IT IS SO ORDERED.
 9   DATED: May 24, 2019
10
11                                                            Troy L. Nunley
                                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                         3
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                           CASE NO.: 2:18-CR-00136-TLN
